                           IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF NEW MEXICO

OSCAR ALEXIS GONZALEZ AGUILAR,

        Petitioner,1

v.                                                                                  No. 19-cv-0412 WJ/SMV

KEVIN McALEENAN, MATTHEW T. ALBENCE,
WILLIAM P. BARR, FLOYD SAM FARMER,
DEAN KING, and CHAD MILLER,

        Respondents.

                                 ORDER TO UNSEAL ALL FILINGS

        THIS MATTER is before the Court Petitioner’s Response to Order to Show Cause

[Doc. 21], filed on June 10, 2019. Petitioner offers no reason why her filings should not be

unsealed, and she raises no objection to the unsealing of her filings. See id.

        IT IS THEREFORE ORDERED that all filings in this case be UNSEALED.

        IT IS FURTHER ORDERED that all future filings be available without restriction

(i.e., “accessible by public and all case participants”) unless there is good cause to seal the filing.

        IT IS SO ORDERED.

                                                              ______________________________
                                                              STEPHAN M. VIDMAR
                                                              United States Magistrate Judge




1
  Petitioner identifies as female and uses the first name Kelly and female pronouns. [Doc. 1] at 2 n.1. Accordingly,
the Court will refer to Petitioner as “she” or “her.”
